  Case 1-18-45894-ess      Doc 20    Filed 09/16/19    Entered 09/16/19 22:37:51




                              Rachel S. Blumenfeld
                                Attorney at Law
               26 Court Street, Suite 2220 ● Brooklyn, New York 11242
                           718.858.9600 ● rblmnf@aol.com




                                                  September 16, 2019




Re:    Restivo, Justin Michael 18-45894-ess

To Whom it May Concern,

      Please be advised that the loss mitigation hearing currently scheduled for
September 19, 2019 has been ADJOURNED to November 26, 2019 at 10:00 a.m.

                                                  /s/ Rachel S. Blumenfeld

                                                  Rachel S. Blumenfeld




                                          "1
